Citation Nr: 0733836	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-27 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas




THE ISSUES

1.  Entitlement to service connection for lumbar spine 
degenerative disc disease (DDD) and degenerative joint 
disease (DJD).  

2.  Entitlement to service connection for an anxiety 
disorder, claimed as depression, anxiety and nerves.  




REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
RO.  

The April 2006 rating decision also denied entitlement to 
nonservice-connected  pension benefits.  While the veteran 
appealed the denial, nonservice connected pension benefits 
were granted in an August 2006 decision.  As such, the claim 
is no longer in appellate status.  

The veteran presented testimony before the undersigned 
Veterans Law Judge in September 2007.  The transcript has 
been obtained and associated with the claims folder.  

The veteran filed a claim of service connection for post-
traumatic stress disorder (PTSD) in September 2007.  As this 
particular matter has not been procedurally prepared or 
certified for appellate review, it is referred to the RO for 
any indicated adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  

The matter of service connection for an anxiety disorder, 
claimed as depression, anxiety and nerves is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  



FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  The currently demonstrated lumbar spine DDD and DJD is 
not shown to be due to any event or incident of the veteran's 
of active service.  



CONCLUSION OF LAW

The veteran's disability manifested by lumbar spine DDD and 
DJD is not due to disease or injury that was incurred in or 
aggravated by active service; nor may arthritis be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
VA will attempt to obtain; and a general notification that 
the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In this case, in August 2005 and March 2006 letters, issued 
prior to the decision on appeal, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertained to the claims.  

The veteran indicated in August 2005 and March 2006 that he 
had no further evidence to submit in support of his claim.  
The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in May 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, lay statements, reports of VA 
examination, Social Security records, and the transcript from 
the September 2007 Board hearing.  

The Board notes the RO attempted to obtain treatment records 
of the veteran from the Little Rock VA Medical Center dated 
between 1980 and 1989; however, they were notified the 
records were purged.  Any further attempts to obtain these 
records would be futile.  38 C.F.R. § 3.159(c)(2).  

The veteran stated during his September 2007 hearing that the 
physician who treated him in the 1970's, Dr. I, was deceased 
and his records were no longer available.  Any further 
attempts to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(1).  

An additional lay statement from the veteran's ex-wife, VA 
outpatient treatment records dated in 1986 and 2007, and a 
September 2007 VA medical opinion were submitted after the 
August 2006 Statement of the Case (SOC) was issued.  The 
veteran waived initial RO consideration of the newly 
submitted evidence.  As such, a remand for preparation of a 
Supplemental Statement of the Case (SSOC) is not necessary.  
38 C.F.R. § 20.1304(c).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, to 
include those raised at the September 2007 Board hearing; the 
service medical records; the post-service private and VA 
treatment records; lay statements; Social Security records; 
and reports of VA examination.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  


Lumbar Spine DDD and DJD 

The veteran asserts that he injured his back during basic 
training performing on the obstacle course when he felt a 
sharp, knife-like pain in his lower back.  

At the outset, the Board notes on the veteran's June 1969 
enlistment examination, he reported having had "back catch" 
six months prior with no evidence of recurrence.  

While "back catch" was noted upon the enlistment Report of 
Medical History, a back disorder was not diagnosed upon the 
corresponding physical examination.  The Board finds no clear 
and unmistakable evidence that a back disorder pre-existed 
service.  38 U.S.C.A. § 1111.  Thus, the Board shall proceed 
with adjudicating the claim on a direct causation basis.  

The service medical records show the veteran complained of 
having back pain in November 1969.  There was slight spasm 
and tenderness in the lumbar area.  There were no further 
complaints in service.  

The July 1971 separation examination was negative for a 
diagnosis of a lumbar spine disorder, to include DDD and DJD.  

The mere fact that the veteran complained of back pain and 
spasm in service is not enough to establish service 
connection; there must be evidence of a resulting chronic 
disability.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997).  As noted, there were no further complaints in 
service after November 1969.  

Further, there has been no showing of continuity of 
symptomatology of the back after service to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Post-service, a VA 
Problem Oriented Flow Sheet reveals the veteran sustained a 
spinal cord injury in November 1988.  

Thereafter, the first objective complaints with respect the 
veteran's back are dated in August 2004.  The chiropractic 
notes reveal the veteran was using a sledge hammer to break 
rocks and hurt his low back.  

The veteran was first diagnosed with DDD and DJD of the 
lumbar spine upon VA examination in January 2006, some 35 
years after his discharge from active military service and 
thus, outside the one year presumptive period for arthritis.  
38 C.F.R. §§ 3.307, 3.309.  

In a March 2006 addendum opinion, the VA examiner noted the 
complaints of back spasm in 1969.  The examiner further noted 
there were no complaints referable to the back at discharge.  
The examiner opined that the veteran's DDD and DJD were not 
related to the remote history of back strain and were more 
likely related to aging and occupational factors.  

Despite having complained of back pain and spasm in service 
and a current diagnosis of lumbar spine DDD and DJD, there is 
no competent evidence to substantiate the critical third 
component of the Hickson inquiry, as enumerated hereinabove.  
There was at least a 37-year evidentiary gap in this case 
between complaints of back pain and spasm in 1969 and the 
earliest medical evidence of DDD and DJD of the lumbar spine 
in 2006.  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that complaints of back pain in service 
resulted in a chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Moreover, there is evidence 
of record that the veteran sustained other injuries to his 
spine and low back after service in 1988 and 2004.  

While the veteran asserts that a low back condition has been 
present since his separation from active service and the 
current DDD and DJD of the lumbar spine are related thereto, 
his own statements as to the etiology of a disease cannot 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
matters involving special experience or special knowledge 
require the opinion of witnesses skilled in that particular 
science, art, or trade).  

As the preponderance of the evidence is against the claim, 
service connection for a low back disorder must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski,  
1 Vet. App. 49 (1990).  



ORDER

Service connection for lumbar spine DDD and DJD is denied.  



REMAND

The veteran asserts that was exposed to traumatic experiences 
while stationed in Vietnam.  He reports having had a number 
of his friends killed during service and repressing those 
memories until his father's death in 1985.  He claims his 
anxiety disorder is a residual thereof.  

At the outset, the Board notes a claim of service connection 
for PTSD has been referred to the RO for further development 
and adjudication.  

In the instant case, the veteran's service medical records 
are wholly devoid of complaints, treatment, or diagnoses of 
anxiety.  Post-service, the first complaints of anxiety are 
dated in February 1986.  

The veteran was first diagnosed with anxiety disorder in 
March 2005, some 34 years after his discharge from active 
military service.  Records from North Little Rock VA Medical 
Center indicate the veteran participated in Cognitive 
Behavioral Group and individual therapies between 2005 and 
2006.  

An entry dated in November 2005 shows the veteran reported 
the onset of anxiety was linked to the death of his father in 
1985.  Records dated in January 2006 show the veteran's 
anxiety was rooted in his fear of having a heart attack and 
death.  

The submitted lay statements simply note that the veteran had 
problems with his anxiety and nerves after his discharge from 
service.  

In light of the evidence of record, the Board finds that a VA 
examination should be scheduled for the purpose of 
determining the nature and likely etiology of the claim 
psychiatric disorder.  All pertinent treatment records also 
should be obtained for review, if available.  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO should obtain any VA treatment 
reports for medical care rendered the 
veteran for the claimed psychiatric 
disorder.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the claimed 
psychiatric disorder.  The entire claims 
file must be made available to the 
examiner, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
veteran currently has an innocently 
acquired psychiatric disability that at 
least as likely as not had its clinical 
onset during his period of active 
service.  If PTSD is diagnosed, the 
examiner identify all stressor events 
that serve to support that diagnosis.  

The VA examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue of service connection should be 
reviewed in light of all the evidence of 
record.  

4.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


